393 S.C. 141 (2011)
711 S.E.2d 889
In the Matter of William Jefferson McMILLIAN, III, Petitioner.
Not in Source.
Supreme Court of South Carolina.
June 9, 2011.

ORDER
On May 17, 2004, the Court disbarred petitioner from the practice of law. In the Matter of McMillian, 359 S.C. 52, 596 S.E.2d 494 (2004). Petitioner filed a Petition for Reinstatement which was referred to the Committee on Character and Fitness (the Committee) pursuant to Rule 33(d), RLDE, Rule 413, SCACR.
After a hearing, the Committee filed a Report and Recommendation recommending petitioner be reinstated to the practice of law with conditions. Neither petitioner nor the Office of Disciplinary Counsel filed exceptions to the Committee's Report and Recommendation.
The Petition for Reinstatement is granted. Petitioner is reinstated to the practice of law subject to the following conditions:
1) once he returns to the practice of law, petitioner shall be prohibited from practicing as a solo practitioner for a period of three (3) years and shall, instead, practice law in association with an experienced supervising attorney;

*142 2) at a minimum, petitioner shall be required to meet with the supervising attorney on a weekly basis to discuss matters of concern related to petitioner's practice;[1]
3) the supervising attorney shall submit quarterly reports concerning petitioner's compliance with this order to the Commission on Lawyer Conduct (the Commission) for a period of three (3) years;
4) on an annual basis for a period of three (3) years, petitioner's firm shall be required to submit a Certificate of Coverage documenting malpractice insurance on petitioner of at least $500,000.00 to the Commission; and
5) petitioner shall complete the South Carolina Bar's Legal Ethics and Practice Program Trust Account School within one (1) year of the date of his readmission to the South Carolina Bar and shall submit timely proof of completion to the Commission.
Petitioner is warned that his failure to comply with the terms of this order may result in his termination or suspension from the practice of law.
The Office of Bar Admissions shall schedule petitioner to be sworn-in and admitted as a member of the Bar at the next regularly scheduled admission ceremony.
IT IS SO ORDERED.
JEAN H. TOAL, C.J., COSTA M. PLEICONES, DONALD W. BEATTY, JOHN W. KITTREDGE, and KAYE G. HEARN, JJ.
NOTES
[1]  Petitioner is also subject to the requirements of the Lawyer Mentoring Second Pilot Program.